Case:19-01367-EEB Doc#:30 Filed:10/21/20                                      Entered:10/21/20 10:31:22 Page1 of 2
                   UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO


                                                                       Minute Order

Date: October 21, 2020                                                       Honorable Elizabeth E. Brown, Presiding
                                                                                             Ruth S. Mares, Law Clerk


    In re:

    Lilian Del Carmen Hernandez,                                                            Case No. 13-29105 EEB
                                                                                                         Chapter 7
                                        Debtor.

    Marina Peraza,

                                        Plaintiff,                           Adversary Proceeding No. 19-1367 EEB

                                        v.

    Tom H. Connolly, chapter 7 trustee and
    Lilian Del Carmen Hernandez,

                                        Defendants.


                                                     Appearances
  Trustee                                    Counsel
  Debtor(s)                                  Counsel
  Plaintiff                                  Counsel Jamie Buechler*
  Defendant Tom Connolly, chapter 7 trustee  Counsel Gabrielle Palmer*
  Defendant Lilian Del Carmen Hernandez      Counsel Daniel Vedra*
  Creditor                                   Counsel
       *Telephone appearance
Proceedings: Adversary Proceeding Status Conference

☐ Witnesses Sworn ☐ See Attached List ☐ Exhibits Entered                                 ☒ Evidentiary Hearing1
☐

Orders:
☒ The Court will hold a trial on this matter on Monday, December 7, 2020, at 9:30 a.m.,
before the Honorable Elizabeth E. Brown, in Courtroom F, United States Bankruptcy Court, 721
19th Street, Denver, CO 80202.

              1. On or before November 23, 2020, the parties shall:

                    a. Exchange pre-marked exhibits with one another. Plaintiff/Movant shall use
                       numbers. Defendant/Respondent shall use letters. For every exhibit exceeding
                       ten (10) pages in length, the party shall sequentially number each page of that


1
    This hearing is considered evidentiary for statistical purposes.
Case:19-01367-EEB Doc#:30 Filed:10/21/20               Entered:10/21/20 10:31:22 Page2 of 2



             exhibit at the bottom of the page. Do not file the exhibits with the Court, except
             as provided in paragraph 2(a)(i) below.
          b. File with the Court and serve on opposing party(parties) a List of Witnesses and
             Exhibits, substantially in the form of L.B.F. 9070-1.1.

       2. On or before November 30, 2020, the parties shall:

              a. File with the Court and serve on opposing party(parties) any written
                 objections to the opposing party’s exhibits.

                  (i)     If written objections are filed, the objector must attach a copy of the
                          contested exhibit for the Court’s review, unless the nature of the
                          objection involves the fact that the party proffering the exhibit has
                          failed to adequately identify and/or exchange it.

                  (ii)    If written objections are not filed, then all objections except as to
                          relevancy will be deemed waived.

                  (iii)   The parties should be aware, however, that if the party offering the
                          exhibit never refers to the exhibit either during testimony or in closing
                          argument, then in the Court’s discretion, it may not review or consider
                          the exhibit, despite its admission into evidence.

       3. After the hearing, the parties shall retain custody of their own exhibits in
          accordance with Local Bankruptcy Rule 9070-1(a)(3).

☒ The trial will be conducted by Zoom video conference. The Court will issue a separate order
setting forth additional procedures and deadlines for the Zoom trial.


Date: October 21, 2020                               BY THE COURT:



                                                     _____________________
                                                     Elizabeth E. Brown, U.S. Bankruptcy Judge
